Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
IDS received 9/22/2021 has been entered.

Election
Applicant’s election with traverse with Group I in the reply filed on 10/19/2022 is acknowledged.  The traverse is based on the arguments that there is no serious burden to search all three groups together. It is not found persuasive for the reasons of record (see details of the requirement dated 4/19/2022).
Claims 18 and 45 are withdrawn from further consideration as being drawn to nonelected invention, there being no allowable generic or linking claim.
Only claims 1, 3-11 and 14-17 are presented for examination on the merits. 
Priority
This application is a CON of 15/418,018 (filed 1/27/2017) PAT 10604734 which claims benefit of 62/288,156 (filed 1/28/2016).

Specification
The CON data need to be updated on page 1 of specification.
Information Disclosure Statement
The listing of references in pages 40-41 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claims 7-9 recite “net shape of” an object to be insulated, therefore the “net shape” is only reciting intended use of the material without providing structural limitation to the claimed material. For claim 8, any (such as oval shape) space within the material meets claim limitation. Therefore, claims 7-9 are rejected together with their independent claims as long as the structural material art taught in cited art (see art rejections below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-11 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural product/phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP§2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural product/phenomenon. Claims direct to “a biodegradable insulation material” wherein a structural scaffold and a substrate can be a nature occurring/growing product: nature occurring fungus strain colonizing natural occurring biomass. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the identifying characteristics of the material recited in claim 1 does not provide patentable distinct structural limitations to the claimed material, accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed products/material as a whole does not amounts to significantly more than the recited exception. The recited characteristics provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernat (USPN8460897).
Bernat teaches mushroom/fungus grow in solid substrate (abstract). 
For Claims 1, 3-9 and 14-17: the reference teaches a biodegradable insulation material comprising: a. a structural scaffold comprising cellulose solid substrate (which is considered a biomass and “solid” is considered “structural reinforcement”, col. 4, line 18++, col. 2, line 62++, for claims 3-5 and 6) sterilized/pasteurized solid substrate (which is considered three-dimensional structure (also see “pre-formed substrate, col. 5, line 3++, for claim 4) with specified depth, col. 4, line 43++, col. 4, line 66++), the solid substrate/3D structure is inoculated/colonized with Irpex lacteus (col. 4, line 54++) and the growth of mycelium provide a chitinous hydrophobic outer skin/surface (col. 7, line 20++) for the solid substrate; and b. a substrate (comprising a nutritive media/substrate present in the insoluble solids of the substrate, col. 4, line 31++) one temperature resilient fungus: Irpex lacteus (that grow/colonized at a temperature between 20 -40oC, col. 2, line 67++, for claims 14-17),
For Claims 10-11: the reference teaches the structural scaffold/solid substrate comprises cellulose-based biopolymer that is non-toxic to the fungus and withstands moisture and humidity (col. 2, line 62++).
For s 14-17: the reference teaches the temperature resilient fungus is Irpex lacteus which is a saprotrophic Basidiomycete and a polypore (col. 4, line 55++).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-11 and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-15 of USPN10604734. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a biodegradable material comprising similar components: a structural scaffold colonized by a first fungus and a substrate colonized by a second fungus, wherein the first and second fungus are the same in the instant application, therefore the material of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIN SHEN whose telephone number is (571)272-9040. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BIN SHEN/Primary Examiner, Art Unit 1653